Citation Nr: 1116548	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-28 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement an effective date earlier than July 19, 2007, for the award of special monthly pension based on the need for aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1944 to July 1946.  He died in September 2007.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) granting an award of special monthly pension based on the need for aid and attendance, for accrued benefits purposes, with an effective date of July 19, 2007.  A notice of disagreement with the assigned effective date was received in January 2009.  A statement of the case was issued in July 2009, and a substantive appeal was received in July 2009.

The appellant testified at a Board hearing in August 2010.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she is entitled to an earlier effective date, based in part upon a November 2008 VBA Fast Letter which indicates that an August 2008 VA Office of Inspector General audit of Veterans Benefits Administration RO mail processing uncovered 36 pieces of active mail and 93 other original documents in shred bins.  The type of active documents identified during the audits included applications for compensation and/or pension benefits, as well as documents which constituted informal claims.  As a result of the findings, the Secretary of VA ordered an immediate cessation of all shredding activities in ROs, effective October 14, 2008.  A search of all shredded material on hand in field offices identified 474 documents requiring action or retention.  As a result, ROs were authorized to recognize a claimant's or representative's assertion that a claim had been previously submitted to VA during the 18-month window from April 14, 2007, to October 14, 2008.  The effective date was to be established as though the claim was received on the date asserted by the claimant.  Effective dates earlier than April 14, 2007, may be established based upon receipt of credible evidence supporting the earlier date of document submission.  See VBA Fast Letter 08-41 (Nov. 14, 2008).

An effective date is typically determined based upon when the claim for benefits was received, and the date of receipt is determined by the date stamp on the form.  The file does not contain any claims date-stamped in April 2007.  The appellant seeks to establish, by attempting to provide credible evidence and testimony on the point, that she in fact submitted the Veteran's (her father's) application for special monthly pension based on the need for aid and attendance on April 10, 2007.  The appellant has testified at her Board hearing that she consulted with the Veterans Service Organization (VSO) representative in preparing an application for the benefit on April 10, 2007, and that the application form 21-526 was placed in an envelope and handed to the appellant who, in turn, mailed the envelope to the VA RO from a nearby post office on the same date.

To attempt to corroborate her claim, the appellant has submitted some documentation.  A printout of the VSO's computerized transaction log shows an initial "Client Visit" on April 10, 2007, together with entries for "Registered Form VA 21-22" and "Registered Form VA 21-526."  The claims file also contains copies of what appears to be a cover letter dated April 10, 2007, for a transfer of documents between the VSO's office in Dyersburg, TN, and the VSO's office in Nashville, TN; this letter identifies a "VA 21-526  - VETERANS APPLICATIONS FOR COMPENSATION OR PENSION" and "VA 21-22  - APPOINTMENT OF VETERANS SERVICE ORGANIZATION...."  The letter also refers to a DD-214, a 21-0779, and a "DYER COUNTY TAX NOTICE," and instructs the Nashville office of the VSO to "Please take appropriate action."  A copy of the VA Form 21-22 dated April 10, 2007, is also in the claims file.  The Board also notes that the VA Form 21-0779 (Request for Nursing Home Information) that was received in connection with the Veteran's claim in July 2007 has plainly had its own signature date changed with white-out; the date was originally written as April 10, 2007, but was changed to July 9, 2007.  Thus, there is evidence suggesting that the Veteran and his family initiated some steps to prepare and file the pension claim in April 2007, but the circumstances and any completion of that process remain unclear and subject to conflicting indications of evidence.

There is substantial confusion presented in this case regarding the apparent absence of any copy of the alleged April 10, 2007, claim form.  It seems reasonable to the Board to expect that the VSO would very likely, as a matter of course, retain a copy of a claim form that it prepared on behalf of a Veteran; such would be expected to be included in the contents of the Veteran's file at the VSO.  Moreover, significantly, the April 10, 2007, cover letter for a transfer of documents between the VSO's office in Dyersburg, TN and the VSO's office in Nashville, TN identifies a "VA-21-526  - VETERANS APPLICATIONS FOR COMPENSATION OR PENSION."  This indicates that the application form, in whatever state of completion it was in at that time, was transmitted between the VSO's offices; this suggests that a copy of the April 10, 2007, version of the form that was allegedly completed and sent to VA may exist in a different VSO office than the one the appellant visited to consult about her claim.  The Board finds no clear indication in the record that the VSO has searched and failed to find any copies of this form; thus far, the appellant has failed to produce any version of the application dated April 10, 2007.

To assure that the appellant is afforded every possible consideration in this claim which involves peculiar circumstances (those referenced in the VBA Fast Letter 08-41 (Nov. 14, 2008)), the Board believes that it is reasonable for VA to directly inquire and seek a clear and specific answer from the VSO as to whether they have searched all potentially pertinent office locations and files to try to find the claims form dated April 10, 2007, that they allegedly prepared for the Veteran on that date, and that they reportedly transmitted between their offices in Dyersburg and Nashville on that date.  This inquiry should specifically ask for a statement as to whether it is standard procedure for the VSO to retain a copy of a claim for benefits that they have prepared.

For the purposes of this case only, which involves unusual circumstances, the Board believes that it is appropriate for the VA to make this inquiry to assist the appellant in ascertaining whether the VSO has searched all plausible locations where they may have filed a copy of the form, in either of the offices identified in the paper trail presented in the claims file (Dyersburg and Nashville).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to request that the VSO Tennessee Department of Veterans' Affairs provide a clear and specific response to the question of whether they have performed a search of all plausible locations where they may have stored a hard copy of the signed and dated application form for pension benefits that the appellant alleges their employee [redacted] prepared for the Veteran in Dyersburg, TN, on April 10, 2007.  This request should specifically inquire as to whether it is standard procedure for that organization to retain a copy of a claim for benefits that they have prepared.  This inquiry should also specifically ask whether a search for a hard copy of the alleged claim form has been conducted for both the Dyersburg office as well as at the Nashville office, as evidence in the claims file suggests that a pertinent claims form was transmitted between these two offices on April 10, 2007.  The outcome of the RO/AMC's inquiry to the VSO should be clearly documented in the claims file.

2.  Thereafter, the issue on appeal should be readjudicated.  If any of the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


